{¶ 1} Appellant has filed a motion for reconsideration of the court’s denial of the discretionary appeal in this matter, reported at 116 Ohio St.3d 1413, 2007-Ohio-6140, 876 N.E.2d 970.
{¶ 2} The motion for reconsideration is granted. The discretionary appeal is accepted on Proposition of Law No. V, the judgment of the court of appeals is reversed on the authority of State v. Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961, and the cause is remanded.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
Lanzinger, J., dissents.